Case 5:19-cv-01922-DMG-SHK Document 16 Filed 08/19/20 Page 1 of 1 Page ID #:111




   1                                          JS-6
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11
        FELIX TYRONE RANDLE,                          Case No. CV 19-01922-DMG (SHK)
 12
                                       Plaintiff,
 13                                                   JUDGMENT
                             v.
 14
        JUDGE MR. NAKATA, et al.,
 15
                                       Defendants.
 16
 17
 18          Pursuant to the Order Accepting Findings and Recommendation of United
 19    States Magistrate Judge,
 20          IT IS HEREBY ADJUDGED that the claims against Defendants Judge
 21    Nakata, District Attorney Cumino, Public Defender Tucker, the Victorville District
 22    Attorney’s Office, and the San Bernardino County Superior Court at Victorville
 23    are DISMISSED with prejudice, and the remainder of this action is DISMISSED,
 24    in its entirety, without prejudice.
 25    DATED: August 19, 2020
 26                                             DOLLY M. GEE
                                                United States District Judge
 27
 28
